Citation Nr: 0605217	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  99-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for fungal dermatitis 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1976 to February 
1980 and from October 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which continued a 20 percent rating for a 
left shoulder disability, and denied service connection for a 
back disorder, diagnosed as lumbar strain, spondylolisthesis 
and spondylolysis, and fungal dermatitis of the feet.

In October 2002, the RO granted a separate rating for left 
ulnar nerve slowing with sensory deficits, and assigned a 20 
percent rating based on the results of a recent VA nerve 
conduction study.  In September 2005, the RO granted service 
connection for the surgical scar to the left shoulder, and 
assigned a 10 percent evaluation.

This case was previously before the Board in October 2003 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's left shoulder disability is manifested by 
complaints of pain and limitation of motion, without 
impairment of the humerus, limitation of motion of the arm to 
25 degrees from the side, or ankylosis of the scapulohumeral 
articulation.

3.  Fungal dermatitis of the feet is not shown during service 
or the first postservice year nor does the competent medical 
evidence relate fungal dermatitis to active service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.124a, Diagnostic Code 5203 (2005).

2.  Fungal dermatitis of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection and increased ratings in the March 
1999 rating decision, the June 1999 statement of the case 
(SOC), supplemental statements of the case (SSOC) issued in 
September 1999, and September 2005, as well as letters sent 
to the veteran to include a June 2004 VCAA compliance letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the June 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on the claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the June 2004 letter to the 
veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claims on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of an SSOC in September 2005, and prior to transfer 
and certification of the appellant's case to the Board, and 
as described above the content of the notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The veteran has 
indicated that all of his treatment was through VA and these 
records have been obtained and added to the claims file.  VA 
has provided examinations of the veteran and/or sought 
medical opinions in January 1999, August 2000, July 2004 and 
July 2005.  He has been provided the opportunity to present 
evidence and testimony in hearings before a hearing officer 
at the RO, and before a Veterans Law Judge but has declined.  
The veteran has not identified, and the record does not show 
that there are any unobtained records which could 
substantiate the veteran's claims for increased rating for 
his left shoulder disability, and for service connection for 
his fungal dermatitis of the feet.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

II.  Increased Rating for Left Shoulder

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Factual Background

The veteran was service connected for recurrent dislocation 
of the left shoulder in a May 1986 rating decision and a 20 
percent disability evaluation was assigned.  In June 1998, he 
filed a claim for increased rating stating that he felt his 
left shoulder disability was worse and he was unable to do 
the work that he was able to do when he was granted his 20 
percent evaluation.  

On VA spine examination in January 1999, the veteran 
complained of increasing loss of range of motion and weakness 
in the left shoulder.  He had some tingling sensations in the 
shoulder, but the pain was not a major issue, although some 
pain was present.  He had difficulty lifting with his left 
arm due to his shoulder.  There were no current dislocations.  
He did not experience flareups of his shoulder pain with 
additional loss of range of motion experienced or 
incoordination.  Examination of the left shoulder revealed a 
well-healed surgical scar on the anterior aspect of the left 
shoulder.  The acromioclavicular joint was intact.  The 
clavicle was intact.  There was mild tenderness anteriorly, 
and the acromioclavicular joint was somewhat tender.  Range 
of motion was 0-150 degrees of abduction and 0-160 degrees of 
forward flexion, both limited by pain.  Internal rotation was 
carried out at 45 degrees and external rotation to 55 
degrees, both limited by pain.  Drop sign was negative.  The 
diagnosis was dislocation of the left shoulder, status post 
surgical stabilization with residual loss of range of motion.

On VA examination in August 2000, the veteran denied any 
further shoulder dislocations since his stabilization 
procedure during service.  In the last few years, he had been 
experiencing increasing loss of range of motion and numbness 
and tingling starting in the left deltoid area and spreading 
into the arm and hands.  There was no evidence of 
subluxation.  He denied morning stiffness or crepitation.  He 
suffered flareups of pain in the shoulder about three days 
out of a month where there was increased loss of range of 
motion which was difficult for the veteran to quantify.  He 
noted some nighttime pain in the left shoulder from rolling 
onto his left side.  On physical examination, there was some 
tenderness anteriorly to palpation in the bicipital region.  
There was no AC joint deformity or tenderness.  There was 
slight atrophy of the left shoulder in comparison to the 
right.  There was no evidence of crepitation.  There was 45 
degrees of internal/external rotation limited by pain, 95 
degrees of abduction and forward flexion limited by pain.  
There was normal sensation throughout the upper extremity.  
Drop test was negative.  Motor strength was 4/5 compared to 
5/5 on the right.  There was some tenderness over the ulnar 
groove with no evidence of positive Tinel's sign at the 
wrist.  The diagnosis was dislocation of the left shoulder 
with surgical stabilization and residual chronic pain, loss 
of range of motion and sensory changes.  The examiner 
expected during flareups there would be additional motion 
loss in forward flexion and abduction estimated at 10 
degrees, and additional 10-15 degrees loss in 
external/internal rotation, as well as weakness in the left 
shoulder girdle graded as moderate.

In October 2002, the RO granted service connection for the 
veteran's neurological deficits based on an implied claim for 
secondary service connection, and assigned a 20 percent 
evaluation for nondominant left ulnar nerve deficits. 

In December 2003, the veteran was provided an examination of 
the feet, shoulder and peripheral nerves to assess his 
employability in relation to these service connected 
conditions.  As to the left shoulder, he described the pain 
as constant, low-grade, ranging from 8/10 when it was bad to 
6/10 when it was better.  He took aspirin and mostly 
tolerated the pain.  Aggravating factors were related to 
overuse, wrong use, and weather.  Pain improved with rest and 
worsened with use.  There was some fatigue and functional 
loss and impairment.  On physical examination, there was no 
gross deformity, the AC joint did not appear to be prominent, 
nor did there appear to be a prominence throughout the 
clavicle.  Significant glenohumeral crepitus as well as some 
AC joint crepitus was noted as the shoulder was passively 
moved through range of motion.  There was some discomfort in 
the supraspinatus area in the posterior inferior scapular 
spine.  There was also some anterior pain in the lateral 
aspects of the glenohumeral joint as well as deltoid point 
tenderness and myofascial bands.  Abduction was 0-160 degrees 
bilaterally, adduction to 50 degrees. 

On VA examination in July 2004, the veteran was noted to be 
right handed.  Currently he had some moderate left shoulder 
pain at the trapezius muscle and at the shoulder joint.  The 
scapular areas were okay bilaterally and both shoulders were 
stable.  The upper extremities were noted to be otherwise 
okay bilaterally except for some tingling in the full length 
of the left upper extremity, worse at night.  He complained 
of subjective feelings of weakness and poor coordination at 
the left shoulder.  Shoulder flareups occurred with various 
manual activities, especially overhead activities.  He also 
complained that the left shoulder flared up at night if he 
rolled over onto it.  Resting for an hour gave some 
improvement.  External rotation was noted to be 40/30, 
internal rotation 95/85, forward flexion 180 right (noted as 
normal) and 95 on the left, and abduction 140 on the right 
and 85 left with 180 noted as normal.  Motion was the same 
actively and passively.  The left shoulder was painful with 
these movements and the pain was over the full range of 
motion.  The pain was worse at the end of motion and there 
was some guarding of motion to minimize pain.  Both shoulders 
were stable and showed no evidence of dislocation.  The left 
shoulder had a well healed surgical scar anteriorly with mild 
tenderness and mild adjacent numbness.  The left shoulder 
tenderness was noted to be quite bothersome at the trapezius 
muscle and at greater tuberosity.  The left shoulder 
tenderness was moderate at the acromioclavicular joint and 
the bicipital groove.  The biceps muscle still had normal 
configuration.  The examiner commented that the left shoulder 
had been stable since the surgery during the military and 
there had not been any further dislocations or subluxations.  
The continued left shoulder pain involved the trapezius 
muscle, acromioclavicular joint and glenohumeral joint.  The 
continued trapezius muscle pain and tenderness was diagnosed 
as chronic muscular strain.  The continued pain and 
tenderness at the acromioclavicular joint was diagnosed as 
chronic synovitis.  The continued pain, tenderness, and loss 
of motion at the glenohumeral joint were diagnosed as chronic 
rotator cuff impingement and tendonitis plus bothersome 
surgical scarring.  The examiner commented in a subsequent 
addendum that flexion would be reduced to 70 regarding 
subjective symptoms, and 65 regarding flareups.

In September 2005, the RO granted service connection for the 
surgical scar of the left shoulder, evaluating the disability 
as 10 percent disabling based on the findings in the recent 
July 2004 VA examination.

Analysis

The veteran's left shoulder disability is currently rated as 
20 percent disabling under Diagnostic Code 5203, for 
impairment of the clavicle or scapula on either the minor or 
major side.  Under this diagnostic code, a 10 percent is 
warranted for malunion or nonunion without loose movement.  A 
20 percent evaluation is for dislocation or for nonunion with 
loose movement.  He is currently evaluated 20 percent based 
on his diagnosis of recurrent dislocation, although 
dislocation has not occurred since his service.  This is the 
highest evaluation possible under this diagnostic code.  

The Board has considered all other possible diagnostic codes 
under which the veteran's disability may be rated; however, 
the evidence does not show the criteria for a higher 
evaluation.  There is no ankylosis of the scapulohumeral 
articulation, limitation of motion of the arm to 25 degrees 
from the side, or any impairment of the humerus.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5202.  Additionally, the Board 
notes that the veteran is already being separately 
compensated for any neurological component relating to his 
shoulder, as well as the scar resulting from the surgical 
repair during service.  

The Board has considered the provisions of DeLuca, supra, 
regarding functional loss.  In the August 2000 examination, 
the veteran complained of additional loss from pain during 
flareups which occurred about three days out of a month, as 
well as some additional nighttime pain from rolling onto his 
left side in bed.  The examiner expected during flareups 
there would be additional motion loss in forward flexion and 
abduction estimated at 10 degrees, and additional 10-15 
degrees loss in external/internal rotation, as well as 
weakness in the left shoulder girdle graded as moderate.  In 
July 2004, the veteran indicated that shoulder flareups 
occurred with various manual activities, especially overhead 
activities, and again complained of flareups at night if 
rolling over onto it.  Additional loss of flexion due to pain 
on flareups was estimated by the examiner to be to 70 degrees 
regarding subjective symptoms, and 65 regarding flareups.  
The Board finds that the veteran is adequately compensated 
for any additional loss of function in his current 20 percent 
assessment.

The Board finds that the preponderance of the evidence is 
against an increased evaluation for the veteran's left 
shoulder disability.  In reaching this decision, the Board 
has considered the complete history of the disability in 
question as well as the current clinical manifestations and 
the impact the disability may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Because the evidence for and against 
a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt is not for 
application.  38 C.F.R. § 4.3.  

Lastly, the Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  

The veteran has submitted no evidence showing that his 
service-connected left shoulder disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization.  In this 
regard, the Board notes that loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board notes that 
the degree of interference in the veteran's working ability 
as a result of his shoulder disability appears to be only 
when performing repetitive or overhead movements.  In the 
December 2003 examination, the examiner commented on the 
veteran's employability, noting that there was employment 
that the veteran could manage if he was not called upon to be 
overly active with ambulation and left shoulder range of 
motion requirements.  Thus, while in no way diminishing the 
obvious impact that the veteran's left shoulder disability 
has on the veteran's life style in general, the Board finds 
nothing in the record which may be termed exceptional or 
unusual so as to warrant an extraschedular rating.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 



III.  Service Connection for Fungal Dermatitis of the Feet

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2005).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

The service medical records show podiatric treatment for 
complaints of a swollen right ankle and foot in February 
1976.  He was noted at the time to have cellulitis of the 
left foot from a probable streptococcus infection of the 
throat.  Fungal dermatitis was not noted.  In January 1979, 
he was referred to a dermatology clinic with complaints of 
numerous eruptions over his upper trunk.  Examination and 
treatment did not note any skin problems related to the feet.  

There was no fungal condition of the feet noted on VA 
examination in March 1986 shortly following service.  In 
February 1996, the veteran was hospitalized briefly for 
alcohol dependence, polysubstance abuse, history of bipolar 
disorder and ankle swelling.  There was no skin disorder of 
the feet noted on physical examination.  In a May 1998 VA 
nursing assessment, the veteran specifically denied any 
current problems with the skin or feet.  On VA examination in 
January 1999, the veteran complained of intermittent rashes 
of his toes.  Examination of the feet showed generalized 
fungal changes.  The diagnoses included chronic fungal 
dermatitis of both feet.  

The veteran was provided a VA examination in December 2003, 
which included an examination of the feet.  He indicated that 
he saw a podiatrist about four times a year.  Treatment was 
primarily noted to be for pain related to significant 
congenital deformity.  The assessment was bilateral advanced 
foot disease to include hallux valgus, calluses and flat 
feet.  Fungus was not noted on examination.  

Service connection is not warranted for fungal dermatitis of 
the feet.  There is no competent evidence that fungal 
dermatitis of the feet existed during service, and there is 
no notation in the medical records of any fungal dermatitis 
of the feet shown on VA examination shortly following service 
in March 1986 or on VA examination in February 1996 or May 
1998.  Fungal dermatitis of the feet is not shown until VA 
examination in January 1999 in which the veteran complained 
of intermittent rashes of his toes and examination of the 
feet showed generalized fungal changes.  This is too remote 
to be causally linked to service and there is no competent 
evidence providing any link to service or to any incident of 
service.  38 C.F.R. § 3.303(d).  In this regard, the Board 
notes that the veteran's statements of history in the medical 
records, purporting to link his symptoms to service, are not 
competent evidence.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The competent medical evidence does not show that the 
veteran's fungal dermatitis of the feet is related to 
service.  The Board has considered the veteran's statements; 
however, this is not competent evidence to show that his 
fungal dermatitis of the feet was incurred in service or to 
link his current disability to any incident of service.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2005).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although the veteran is competent to comment on observable 
symptoms, such as the presence of a rash, there is no 
evidence to show that the veteran possesses the requisite 
medical training to comment on the diagnosis and etiology of 
his fungal dermatitis of the feet.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for fungal 
dermatitis of the feet.  Here, the determinative issue 
involves medical causation or a medical diagnosis, and 
consequently competent medical evidence is required to 
support the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Because there is no approximate balance of positive 
and negative evidence, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also 38 C.F.R. § 3.102 (2005).


ORDER

An increased rating for a left shoulder disability is denied.

Service connection for fungal dermatitis of the feet is 
denied.


REMAND

The veteran was denied service connection for a back 
condition based on the absence of any treatment for a back 
condition during service.  However, a review of the service 
medical records shows that in May 1977, the veteran was 
treated for pain in his left flank while playing basketball.  
On examination, he had tender left lumbar muscles in the 
area.  The impression was back strain and he was put on light 
duty.  There was no back disorder noted on VA examination in 
March 1986 shortly following service.  In February 1996, the 
veteran was hospitalized briefly for alcohol dependence, 
polysubstance abuse, history of bipolar disorder and ankle 
swelling.  The report notes that he woke up with back pain, 
although there was no diagnosis of a back disorder noted.  

On VA spine examination in January 1999, the veteran stated 
that he had pain in his back in the military, standing gate 
watch as a military policeman.  He indicated that he 
continued to experience chronic low back pain over the years.  
X-ray examination revealed spondylolysis at L5-S1 and 
spondylolisthesis at the same level.  The diagnoses included 
chronic lumbar strain.  

The Board is unable to determine whether there is any 
relationship between the diagnosis of chronic lumbar strain 
shown in the January 1999 VA examination, and the diagnosis 
of back strain shown in service.  VA has not sought a medical 
opinion on this issue.  The Court has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  See 38 C.F.R. 
§ 3.159(c)(4)(i) (An examination is required where there is a 
reasonable possibility it may aid in substantiating the claim 
for service connection).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided a VA 
examination to determine if his back 
disability is related to service, or any 
service connected disability.  The 
examiner should review the claims file 
including the service medical records, 
and after examining the veteran and 
conducting any necessary tests provide an 
opinion on whether it is at least as 
likely as not that any current back 
disorder is related to the veteran's 
service, or any service connected 
disability such as the veteran's left 
shoulder.  

2.  The RO should readjudicate the claim 
for service connection for a back 
disorder, to include consideration of 
whether the veteran's back may be service 
connected on a secondary basis under 
38 C.F.R. § 3.310.  If this results in 
less than a full grant of the benefits 
sought on appeal, the RO should prepare 
another Supplemental Statement of the 
Case (SSOC).  Thereafter, this case 
should be forwarded to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


